Title: To Thomas Jefferson from Mantel Duchoqueltz, 25 July 1787
From: Duchoqueltz, Mantel
To: Jefferson, Thomas



Monsieur
à Newyork le 25 Juillet 1787.

J’ai l’honneur d’envoyer à votre Excellence un Connoissement contenant les objets qui sont chargés à Bord du Paquebot du Roi No. 7. Capitaine Lefournier, pour lesquels objets J’ai deboursé 23.₶ 12s. 6. Je Suplie Votre Excellence de vouloir bien donner des ordres lorsqu’on retirera les dits objets de payer cette avance à la direction du Havre.
Je suis avec respect Monsieur Votre très humble et très obeissant Serviteur,

Mantel Duchoqueltz chargé de l’agence des paquebots.

